Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 1 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 2 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 3 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 4 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 5 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 6 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 7 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 8 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 9 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 10 of 13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 11 of 13
        Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 12 of 13




          Your client further understands that this Agreement is binding only upon the Criminal
  and Superior Court Divisions of the United States Attorney's Office for the District of Columbia.
  This Agreement does not bind any other United States Attorney's Office, nor does it bind any
. other state, local, or federal prosecutor. It also does not bar or compromise any civil, tax, or
  administrative claim pending or that may be made against your client.

       If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than July
8, 2020.


                                                     Sincerely yours,




                                                     /s/ Michael Sherwin

                                                     Michael R Sherwin
                                                     Acting United States Attorney




                                                     ________________________
                                                     Zia M. Faruqui
                                                     Arvind K. Lal
                                                     Assistant United States Attorneys




                                           Page 12 of13
Case 1:18-cr-00053-KBJ Document 88 Filed 07/16/20 Page 13 of 13
